SHAW, Justice.
We have for review Larry v. State, 610 So.2d 454 (Fla. 1st DCA 1992), wherein the district court certified the same question as was certified in Anderson v. State, 592 So.2d 1119 (Fla. 1st DCA 1991). We have jurisdiction. Art. V, § 3(b)(4), Fla. Const. We have since answered this question in State v. Rucker, 613 So.2d 460 (Fla.1993). We quash Larry and remand for proceedings consistent with Rucker.
It is so ordered.
BARKETT, C.J., and OVERTON, MCDONALD, GRIMES, KOGAN and HARDING, JJ., concur.